Citation Nr: 9928974	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected shell fragment wound 
to the left (minor) shoulder involving Muscle Group I, to 
include the issue of entitlement to an extraschedular rating.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected shell fragment wound 
to Muscle Group XIX, with dysfunctional chest pain, to 
include the issue of entitlement to an extraschedular rating.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 decision by 
the RO which granted an increased rating to 20 percent for 
the shell fragment wound to MG I, and denied an increased 
rating for the shell fragment wound to MG XIX.  A personal 
hearing at the RO was held in September 1993.  Thereafter, 
the hearing officer granted an increased rating to 30 percent 
for the shell fragment wound to MG I, effective from April 7, 
1992, and continued the 10 percent evaluation for the shell 
fragment wound to MG XIX.  In April 1996, the RO denied the 
claim for a total rating based on individual unemployability.  
The Board remanded the appeal to the RO for additional 
development in July 1996.  

By rating action in February 1998, the RO determined that the 
veteran's dysfunctional chest pain was secondary to the 
service-connected shell fragment wound to MG XIX.  The RO 
concluded that the dysfunctional chest pain should be 
considered a manifestation of the shell fragment wound to MG 
XIX.  

By rating action in April 1999, service connection was 
established for a tender scar of the left shoulder as a 
residual of a shell fragment wound, rated 10 percent 
disabling from March 6, 1996, and a tender scar of the 
abdomen as a residual of a shell fragment wound, rated 10 
percent disabling from February 19, 1999.  The veteran and 
his representative were notified of this decision.  

The issues pertaining to the evaluation of disability of 
Muscle Group I and the issue of a total disability rating 
based on individual unemployability are the subjects of a 
Remand decision below.  In addition, the issue pertaining to 
an extraschedular rating for service connected shell fragment 
wound to Muscle Group XIX, with dysfunctional chest pain will 
be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The residuals of a shell fragment wound to the abdomen 
involving MG XIX are productive of not more than moderate 
disability.  


CONCLUSION OF LAW

An increased rating in excess of the 10 percent evaluation 
currently assigned for the service-connected shell fragment 
wound involving Muscle Group XIX, with dysfunctional chest 
pain is not warranted.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73, including 
Diagnostic Code 5319 (1998) (prior to and following 
amendment, effective July 3, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran sustained a 
shell fragment wound to the left axilla and chest while in 
Korea in December 1952 when another soldier accidentally 
dropped a grenade in the bunker.  The wound was debrided at a 
MASH unit, and an exploratory laparotomy was negative.  There 
was no evidence of any major nerve or artery involvement.  A 
physical examination several days latter showed three small, 
clean debrided wounds in the left shoulder and axilla.  X-ray 
studies showed the chest was relatively clear with a small 
amount of peribronchial infiltration in both bases.  
Secondary closure of the wounds was performed on the eighth 
day, and his post-operative course was uneventful.  X-ray 
studies several days later showed the blunting in the left 
costophrenic angle had cleared, and most of the peribronchial 
infiltration had cleared as well.  There remained only a 
slight increase in bronchovascular markings in both lungs.  
The veteran's wounds were well healed when he was transferred 
to the convalescent section on January 2, 1953.  The veteran 
was returned to duty on January 30, 1953.  

The veteran's separation examination in January 1954 showed 
two scars behind the left shoulder and a scar on the left 
abdominal area from the shell fragment wounds in service.  
The report indicated that a piece of shrapnel was still in 
the veteran's chest.  No other pertinent abnormalities 
referable to the veteran's left upper extremity, chest, or 
abdomen were noted.  

When examined by VA in March 1954, the veteran complained of 
pain and cramping on left side of his chest and abdominal 
area.  It was noted that the shrapnel had penetrated into the 
abdominal area.  On examination, there was a 7-inch, well-
healed, non-adherent, asymptomatic scar on the abdomen.  
There were three small masses along the incision which the 
examiner indicated were probably due to nonabsorbable suture 
material.   

On examination of the veteran' abdomen, there were no organs 
or masses palpable.  There was no pain, tenderness, or 
rigidity, and no evidence of any type of hernia, including 
incisional, umbilical, femoral, or inguinal.  X-ray studies 
of the veteran's chest showed the heart and great vessels to 
be within normal limits.  The lungs were clear, and there was 
no abnormality in the bony framework of the thorax.  A plain 
film of the abdomen showed an irregular metallic foreign body 
overlying the vertebral end of the left 12th rib.  A row of 
opaque sutures extended vertically from the level of L1 down 
to the sacro-coccygeal junction just to the left of the 
spinal column.  The diagnoses included no evidence of 
surgical disease, and multiple, nonadherent, asymptomatic, 
scars on the abdomen and left shoulder.  

By rating action in March 1954, service connection was 
established for "gunshot" wound to Muscle Group I, left, 
rated 10 percent disabling, and "gunshot" wound to Muscle 
Group XIX, rated 10 percent disabling, effective from January 
23, 1954.  

When examined by VA in August 1984, the veteran complained of 
abdominal pain and stiffness, particularly in cold weather.  
The veteran reported that he worked full-time as an 
electrician from the time of his discharge from service until 
1982.  On examination, the veteran was well developed and 
well nourished, and in no apparent distress.  His carriage, 
posture, and gait were within normal limits.  The veteran's 
abdomen was soft, non-tender, and without appreciable 
organomegaly.  Bowel sounds were normal active.  There was a 
well-healed, slightly tender and slightly depressed, 
laparotomy scar measuring 23 centimeters in length.  The 
assessment included gunshot wound to the left anterior 
abdominal wall.  

When examined by VA in August 1992, the veteran complained of 
pain in his left chest and abdomen.  The examiner indicated 
that there was some tissue loss in the left axilla and left 
side of the abdomen.  There was a 6 to 7-inch scar on the 
abdomen.  There was no evidence of muscle herniation.  The 
diagnoses included shrapnel or gunshot wound to the left 
shoulder area with penetration into the left lung field and 
into the abdomen with marked serious sequela.  

By rating action in September 1992, the RO continued the 10 
percent evaluation for the residuals of a shell fragment 
wound to MG XIX.  

A letter from S. L. Wilcox, M.D., dated in October 1992 was 
to the effect that the veteran's chest and left shoulder pain 
from multiple pieces of shrapnel rendered him dysfunctional 
from gainful employment on a routine basis.  

A copy of a private x-ray report, dated in July 1992, 
indicated that there was a metallic density superimposed over 
the 12th rib, posteriorly under the left hemidiaphragm.  The 
lungs were free of pneumonic infiltration, and there were 
densities seen at the posterior sulcus of the costophrenic 
angle suggestive of pleural changes.  The articular margins 
and bony densities of the left shoulder were normal.  There 
was no evidence of acute fracture or dislocation.  There was 
a metallic density superimposed over the midportion of the 
humeral head near the glenoid fossa.  There was a metallic 
foreign body under the left hemidiaphragm superimposed over 
the 12th costovertebral joint.  The impression included no 
acute pneumonic infiltrates, no arthritic changes in the left 
shoulder, and no evidence of intestinal obstruction, with 
metallic foreign bodies as described.  

At a personal hearing at the RO in September 1993, the 
veteran and his wife testified to the problems the veteran 
had with his left shoulder and abdomen.  The veteran 
testified that he had difficulty bending over to tie his 
shoes and could not lift anything weighing over 5 pounds.  
The veteran reported that he worked full-time until 1982 when 
the plant closed down, and that he attempted to work as an 
independent contractor, but was unable to keep up with the 
physical demands of being self-employed.  He testified that 
he last worked full-time 1982.  

VA outpatient records associated with the claims file in 
November 1993 show the veteran was hospitalized in March 1993 
for possible hypothyroidism.  A physical examination at that 
time showed the veteran's abdomen was soft and nontender with 
no palpable masses.  There was a healed midline left 
pararectal scar.  The spleen was not palpable, but the liver 
was palpable three fingerbreadths below the right costal 
margin.  No inguinal hernias were noted.  There was no 
pertinent diagnosis.

In June 1994, the hearing officer denied an increased rating 
higher than 10 percent for the residuals of a shell fragment 
wound to MG XIX.  

On a general examination by the VA in March 1996, the veteran 
was well developed and in no acute distress.  His gait, 
carriage, and posture were within normal limits.  His abdomen 
was soft and nontender, and there was no organomegaly.  There 
was a well-healed laparotomy scar measuring 26 centimeters at 
the left parumbilical region.  There was no evidence of a 
hernia.  The assessments included residuals of shrapnel 
fragment injuries to the abdominal wall with remaining 
fragments.  

VA medical records (including duplicate records) associated 
with the claims file in August 1996 show treatment for 
various problems from 1993 to 1996.  The records show that 
the veteran was seen on occasion for a general check up and 
to refill a prescription for his left shoulder pain.  

On VA orthopedic examination in October 1996, there was a 15 
centimeter, oblique scar on the left upper quadrant of the 
abdomen.  There was focal tenderness posteriorly over the 
region of the Teres minor, in the axilla up against the chest 
wall, and anteriorly over the coracoid.   

On VA examination for scars in February 1999, the examiner 
noted that the veteran had a large well-healed, left 
paramedian, longitudinal scar on his abdomen.  There was no 
evidence of a hernia, but it was questionable whether he 
could palpate the stitches underneath.  The scar was tender 
with some scar formation at the healing site.  There was no 
ulcerations or breakdown of the scar.  There was some 
depression but no tissue loss, edema, or keloid formation, 
and a minimal amount of disfigurement.  


Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
the residuals of his service-connected shell fragment 
injuries to the abdomen are more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in September 1993.  The record is complete and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  

Additionally, the Board notes that VA Regulations pertaining 
to muscle injuries were revised during the pendency of this 
appeal.  However, the Board has compared the previous version 
of the regulations affecting the disabilities under 
consideration with the current versions of those regulations.  
Although the current regulations for evaluating muscle 
disabilities have been consolidated and rephrased, the 
elements for consideration in determining the degree of 
disability have not changed.  The modifications in the 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injury due to gunshot wounds or other 
trauma are insignificant as they would relate to these 
particular shell fragment wound residuals.  As such, the 
Board finds that a remand is not necessary for the purpose of 
reevaluating any muscle injury involved in this appeal under 
the new criteria.  Therefore, as there have been no 
substantive changes in the regulations that would alter the 
analysis for rating the veteran's disabilities on appeal, the 
Board will proceed with disposition of this appeal.  

The veteran's gunshot wound with damage to Muscle Group XIX 
has been evaluated pursuant to 38 C.F.R. § 4.73, under 
Diagnostic Code 5319 (1998), which provides as follows:  

5319  Group XIX.  Function: Support and compression of 
abdominal wall and lower thorax; flexion and lateral motions 
of spine; synergists in strong downward movements of arm (1).  
Muscles of the abdominal wall: (1) Rectus abdominis; (2) 
external oblique; (3) internal oblique; (4) transversalis; 
(5) quadratus lumborum.  

     Severe...................................................        
50
     Moderately Severe..................................        
30
     
Moderate.................................................        
10
     
Slight......................................................         
0

Generally, a moderately severe disability of the muscle 
contemplates, among other findings, a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56 (as in effect prior to and from 
July 3, 1977).  The service medical records reveal that this 
shell fragment wound was penetrating but not deeply 
penetrating.  It did not involve a high velocity missile, 
such as a machine gun bullet, and produced a small entrance 
scar; there was no exit scar.  Prolonged infection was not 
present.  There was no sloughing of soft parts and 
intermuscular scarring was not present.  The veteran did not 
require extensive hospitalization following the original 
injury and his post-operative course was uneventful.  The 
record shows that there was no nerve or artery damage and no 
inter-abdominal hemorrhage.  The current clinical findings on 
VA examinations during the pendency of this appeal show that 
the veteran has a retained metallic fragment superimposed 
over the 12th rib posteriorly under the left hemidiaphragm 
with residual pain.  These findings do not warrant more than 
a 10 percent rating for moderate muscle injury pursuant to 
the provisions of 38 C.F.R. §§ 4.56 and 4.73, Diagnostic Code 
5319.  It is also noted that the veteran was assigned a 
separate rating for a tender and painful scar as a residual 
of the shell fragment wound.  While chest pain was added as a 
manifestation of this wound, the Board finds that a separate 
rating is not warranted for this manifestation.  Rather this 
muscle group contemplates disability of the lower thorax.   


ORDER

An increased rating for the service-connected shell fragment 
wound involving Muscle Group I with dysfunctional chest pain 
is denied.  


REMAND

The veteran contends that he has a neurological condition 
secondary to his service connected gunshot wound residuals.  
In response to a Remand by the Board of Veterans' Appeals, 
this contention was addressed in a rating action of February 
1998.  However, the veteran was not afforded a Supplemental 
Statement of the Case on this issue or afforded an 
opportunity to appeal.  This should be accomplished.  The 
resolution of this issue is considered to be "inextricably 
intertwined" with the pending claims, and it must be properly 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Another examination is necessary to ensure compliance with 
the mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although this information was requested in the prior 
Remand, the medical evidence obtained did not address 
functional loss in terms of additional lost range of motion 
or ankylosis.  See Stegall v. West, 11 Vet. App. 268 (1998) 
wherein the United States Court of Appeals for Veterans 
Claims held that the RO has a duty to comply with a Remand 
decision by the Board. 

There is of record a private medical opinion to the effect 
that the veteran's chest and shoulder pain rendered him 
dysfunctional from gainful employment.  The examiner should 
be asked to comment on the effect on employment of the 
veteran's service connected disabilities.  The examiner 
should also be asked to determine whether the shell fragment 
wound to the left shoulder and the shell fragment wound to 
Muscle Group XIX would each cause marked interference with 
employment.  The Board is not free to substitute its own 
unsubstantiated medical conclusion to refute a medical 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
service connected disabilities, which 
have not already been associated with the 
claims file, should be obtained and made 
part of the record.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected disabilities since 1998.  This 
should include information as to periods 
of hospitalization for these 
disabilities.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The RO should schedule the veteran 
for a special VA orthopedic examination.  
The veteran and his representative (if 
any) should be notified of the date, time 
and place of the examination(s) in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for any 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of this 
notification letter should be associated 
with the claims file if the veteran fails 
to appear for the examination.  

4.  Following completion of the above 
actions, the veteran should be afforded a 
VA orthopedic examination to determine 
the severity of his service connected 
residuals of shell fragment wound, Muscle 
Group I.  The claims folder must be made 
available to the examiner prior to the 
examination, and all indicated tests and 
studies must be conducted.  All 
manifestations of the disability should 
be described.  The examiner should 
indicate whether any joint affected by 
the gunshot wound exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
left shoulder and/or arm is used 
repeatedly over time.  If so, it should 
be determined if such manifestations are 
analogous to unfavorable ankylosis of the 
scapulohumeral articulation, abduction 
limited to 25 degrees from side.  If the 
examiner cannot make this determination, 
he/she should so indicate and note the 
reason(s) why.

5.  The examiner should next examine the 
veteran to determine the affect of his 
service-connected disabilities (without 
regard to advancing age or nonservice-
connected conditions) on his ability to 
be gainfully employed.  With regard to 
the service-connected shell fragment 
wound to the left (minor) shoulder 
involving Muscle Group I and service-
connected shell fragment wound to Muscle 
Group XIX, with dysfunctional chest pain, 
the examiner should note whether either 
of these disabilities, standing alone, 
would result in marked interference with 
employment.  

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  The RO should issue the veteran and 
his representative a Supplemental 
Statement of the Case on the issue of 
whether the veteran has neurological 
manifestations referable to Muscle Group 
I.  The veteran and representative should 
then be afforded an opportunity to 
appeal.

8.  The RO should again consider the 
veteran's claims pertaining to an 
increased rating for residuals of injury 
to Muscle Group I, to include the issue 
of entitlement to an extraschedular 
rating, entitlement to an extraschedular 
rating for service connected shell 
fragment wound to Muscle Group XIX, with 
dysfunctional chest pain and entitlement 
to a total disability rating based on 
individual unemployability.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case, to include 
discussion of DeLuca and the provisions 
of 38 C.F.R. § 3.655, if appropriate.  
The veteran and his representative should 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

